       Case 2:19-cv-00822-E



 1 IRENE RUZIN, Attorney at Law(CSB #125763)
   Law Offices ofIrene Ruzin
 2 16311 Ventura Blvd., Suite 900                                 i
                                                                ~il   r'~~U..S ~~~' ._._ ~1 ~i~~~RT

                                                                                               _~
 3 Encino, CA 91436
   Tel: 818 325-2888
                                                                       SEP I ~ 20I9
 4                                                                                           _..._.i
   Fax: 818 325-2890                                         j ^,,rNTRAL DISTRACT OF CAL:r: ~."!"~
 5 Email: ireneruzin@gmail.com

 6 Attorney for Plaintiff, ABDIAS LEONEL BEZA GUERRA
 7
                             TED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10                              WESTERN DIVISION

11   ABDIAS LEONEL BEZA GUERRA,                  Case No.: CV 18-00822 E

12                                                       ]ORDER
                 Plaintiff,
13          ~,                                   AWARDING EAJA FEES
14
     ANDREW SAUL, Commissioner of
15   Social Security,                            CHARLES F. EICK
16                                               UNITED STATES MAGISTRATE
                 Defendant.                      JUDGE
17
18          Based upon the parties' Stipulation for Award ofEAJA Fees ("Stipulation"),
19 IT IS ORDERED that attorney's fees under the Equal Access to Justice Act
20 ("EAJA")are awarded in the amount ofFOUR THOUSAND FOUR HUNDRED
21 EIGHTY FIVE DOLLARS($4,485.00)(the "AGREED AMOiJNT")as
22
     ~ authorized by 28 U.S.C. § 2412(d), and subject to the terms and conditions of the
23
     Stipulation.
24
     DATED:         ~j~'~/g
25                                                   —~
26                                              ~
                                                ~%~~     --
                                                .•
27                                                 ~    ~
28
